


110 HR 548 IH: To establish a Congressional Trade

U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 548
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2007
			Mr. DeFazio (for
			 himself, Mr. Michaud,
			 Mr. Allen,
			 Ms. Lee, Ms. Jackson-Lee of Texas,
			 Ms. Slaughter,
			 Ms. Kaptur,
			 Mr. Welch of Vermont,
			 Mr. Costello,
			 Ms. Sutton,
			 Mr. Hinchey,
			 Mr. Hall of New York,
			 Mr. Lipinski,
			 Mr. Melancon,
			 Mr. Wu, and
			 Mrs. Tauscher) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To establish a Congressional Trade
		  Office.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Congress has
			 responsibility under the Constitution for international commerce.
			(2)Congressional
			 oversight of trade policy has often been hampered by a lack of
			 resources.
			(3)The United States
			 has entered into numerous trade agreements with foreign trading partners,
			 including bilateral, regional, and multilateral agreements.
			(4)Foreign country
			 performance under certain agreements has been less than contemplated, and in
			 some cases rises to the level of noncompliance.
			(5)The credibility
			 of, and support for, the United States Government’s trade policy is, to a
			 significant extent, a function of the belief that trade agreements made are
			 trade agreements enforced.
			(6)The accession of
			 the People’s Republic of China to the World Trade Organization will create
			 unprecedented challenges and it is important to the world trading system that
			 China comply with the numerous and significant commitments China makes as part
			 of the accession process. Congress must play a key role in ensuring full and
			 continuous monitoring of the People’s Republic of China’s compliance with its
			 commitments.
			2.Establishment of
			 Office
			(a)In
			 GeneralThere is established an office in Congress to be known as
			 the Congressional Trade Office (in this Act referred to as the
			 Office).
			(b)PurposesThe
			 purposes of the Office are as follows:
				(1)To reassert the
			 constitutional responsibility of Congress with respect to international
			 trade.
				(2)To provide
			 Congress with additional independent, nonpartisan, neutral trade
			 expertise.
				(3)To assist Congress
			 in providing more effective and active oversight of trade policy.
				(4)To assist Congress
			 in providing to the executive branch more effective direction on trade
			 policy.
				(5)To provide
			 Congress with long-term, institutional memory on trade issues.
				(6)To provide
			 Congress with more analytical capability on trade issues.
				(7)To advise relevant
			 committees on the impact of trade negotiations, including past, ongoing, and
			 future negotiations, with respect to the areas of jurisdiction of the
			 respective committees.
				(c)FunctionsThe
			 functions of the Office are as follows:
				(1)Assistance to
			 congressTo provide the appropriate committees of Congress or
			 joint committees of Congress information which will assist the committees in
			 the discharge of the matters within their jurisdiction.
				(2)Monitor
			 complianceTo monitor compliance with major bilateral, regional,
			 and multilateral trade agreements by—
					(A)consulting with
			 the affected industries and interested parties;
					(B)analyzing the
			 success of those agreements based on the effect of the agreements on specific
			 industries and the economy;
					(C)recommending
			 actions, including legislative action, necessary to ensure that foreign
			 countries that have made commitments through those agreements with the United
			 States fully abide by their commitments;
					(D)annually assessing
			 the extent to which those agreements comply with environmental goals;
			 and
					(E)annually assessing
			 the extent to which those agreements comply with labor goals.
					(3)Analyses
					(A)In
			 generalTo perform the following analyses:
						(i)By
			 not later than 60 days after the date the national trade policy agenda is
			 delivered to Congress each year under section 163(a) of the
			 Trade Act of 1974 (19 U.S.C.
			 2213(a)), to analyze that agenda, including alternative goals, strategies, and
			 tactics, as appropriate.
						(ii)By
			 not later than 60 days after the date the National Trade Estimate report is
			 delivered to Congress each year under section 181(b) of the
			 Trade Act of 1974 (19 U.S.C.
			 2241(b)), to analyze the major outstanding trade barriers based on cost to the
			 United States economy.
						(iii)To
			 analyze the overall trade balance of the United States and the trade balances
			 of the United States with the major trading partners of the United
			 States.
						(B)Analyses
			 requested by committeeTo perform analyses relating to trade as
			 directed by any committee which will assist the committee in the discharge of
			 the matters within the committee’s jurisdiction, including, but not limited
			 to—
						(i)analyzing proposed
			 trade legislation;
						(ii)analyzing proposed
			 trade agreements, including agreements that do not require implementing
			 legislation; and
						(iii)analyzing the
			 impact of the trade policy and actions of the executive branch, including
			 assessing the decisions not to accept unfair trade practices cases.
						(4)Dispute
			 settlement deliberationsTo perform the following functions with
			 respect to dispute resolution:
					(A)Participate as
			 observers on the United States delegation at dispute settlement panel meetings
			 of the World Trade Organization.
					(B)Evaluate the
			 results obtained by the United States in dispute settlement proceedings at the
			 World Trade Organization, under the North American Free Trade Agreement, and
			 under any trade agreement entered into after the enactment of this Act,
			 including the effect of the outcome of the proceedings on specific industries
			 and the economy.
					(5)Participation in
			 trade negotiationsTo participate as observers in bilateral,
			 regional, and multilateral trade negotiations.
				(6)Other functions
			 of the office
					(A)To provide
			 Congress with quarterly reports regarding the activities of the Office.
					(B)To be available
			 for consultation with congressional committees on trade-related
			 legislation.
					(C)To perform such
			 other functions relating to trade as the chairman and ranking member of the
			 Committee on Finance of the Senate and the chairman and ranking member of the
			 Committee on Ways and Means of the House of Representatives may request.
					(d)Additional
			 AuthoritiesIn carrying out its functions, the Office may—
				(1)receive and review
			 classified information and participate in classified briefings in the same
			 manner as the staff of the Committee on Finance of the Senate and the Committee
			 on Ways and Means of the House of Representatives; and
				(2)consult
			 nongovernmental experts and use nongovernmental resources.
				(e)Director and
			 Staff
				(1)Director
					(A)In
			 generalThere shall be at the head of the Office a Director. The
			 Director shall be appointed by the Speaker of the House of Representatives and
			 the President pro tempore of the Senate after considering the recommendations
			 of the chairman and ranking member of the Committee on Finance of the Senate
			 and the chairman and ranking member of the Committee on Ways and Means of the
			 House of Representatives. The Director shall be chosen without regard to
			 political affiliation and solely on the basis of the Director’s expertise and
			 fitness to perform the duties of the Director.
					(B)TermThe
			 term of office of the Director shall be 5 years and the Director may be
			 reappointed for subsequent terms.
					(C)VacancyAny
			 individual appointed as Director to fill a vacancy occurring before the
			 expiration of the term for which the individual’s predecessor was appointed
			 shall be appointed only for the remainder of that term.
					(D)RemovalThe
			 Director may be removed by either House of Congress by resolution.
					(E)CompensationThe
			 Director shall receive compensation at the annual rate of pay in effect for
			 level III of the Executive Schedule under section 5314 of title 5, United
			 States Code.
					(2)Staff
					(A)In
			 generalThe Director shall appoint and fix the compensation of
			 such personnel as may be necessary to carry out the duties and functions of the
			 Office. All personnel shall be appointed without regard to political
			 affiliation and solely on the basis of their fitness to perform their duties.
			 The personnel of the Office shall consist of individuals with expertise in
			 international trade, including expertise in economics, trade law, various
			 industrial sectors, and various geographical regions.
					(B)BenefitsFor
			 purposes of pay (other than the pay of the Director) and employment, benefits,
			 rights, and privileges, all personnel of the Office shall be treated as if they
			 were employees of the House of Representatives.
					(3)Experts and
			 consultantsIn carrying out the duties and functions of the
			 Office, the Director may procure the temporary (not to exceed 1 year) or
			 intermittent services of experts or consultants or organizations thereof by
			 contract as independent contractors, or, in the case of individual experts or
			 consultants, by employment at rates of pay not in excess of the daily
			 equivalent of the highest rate of basic pay payable under the General Schedule
			 under section 5332 of title 5, United States Code.
				(4)Relationship to
			 executive branchThe Director may secure information, data,
			 estimates, and statistics directly from any department, agency, or
			 establishment of the executive branch of Government and any regulatory agency
			 or commission of the Government. All such departments, agencies,
			 establishments, and regulatory agencies and commissions shall furnish the
			 Director any available material which the Director determines to be necessary
			 in the performance of his or her duties and functions (other than material the
			 disclosure of which would be a violation of law). The Director may, upon
			 agreement with the head of any such department, agency, establishment, or
			 regulatory agency or commission, use its services and facilities with or
			 without reimbursement; and the head of each such department, agency,
			 establishment, or regulatory agency or commission may provide such services and
			 facilities to the Office.
				(5)Relationship to
			 other agencies of congressIn carrying out the duties and
			 functions of the Office, and for the purpose of coordinating the operations of
			 the Office with those of other congressional agencies in order to use most
			 effectively the information, services, and capabilities of all such agencies in
			 carrying out the responsibilities assigned to each, the Director may obtain
			 information, data, estimates, and statistics developed by the Government
			 Accountability Office, the Library of Congress, and other offices of Congress,
			 and (upon agreement with them) may utilize their services and facilities with
			 or without reimbursement. The Comptroller General, the Librarian of Congress,
			 and the head of such other offices of Congress are authorized to provide the
			 Office with the information, data, estimates, statistics, services, and
			 facilities referred to in the preceding sentence.
				3.Public access to
			 data
			(a)In
			 GeneralExcept as provided in subsections (b) and (c), the
			 Director—
				(1)shall post on an
			 Office website all information, data, estimates, and statistics obtained under
			 this Act;
				(2)shall make such
			 information, data, estimates, and statistics available for public copying
			 during normal business hours, subject to reasonable rules and regulations;
			 and
				(3)shall to the
			 extent practicable, at the request of any person, furnish a copy of any such
			 information, data, estimates, or statistics upon payment by such person of the
			 cost of making and furnishing such copy.
				(b)Exceptions
				(1)Basis for
			 withholding informationInformation, data, estimates, and
			 statistics may be withheld from disclosure under subsection (a) only to the
			 extent that such information, data, estimates, or statistics (as the case may
			 be)—
					(A)are specifically
			 exempted from disclosure by law; or
					(B)as determined by
			 the Director, will disclose—
						(i)matters necessary
			 to be kept secret in the interests of national defense or the confidential
			 conduct of the foreign relations of the United States;
						(ii)information
			 relating to trade secrets or financial or commercial information pertaining
			 specifically to a given person if the information has been obtained by the
			 Government on a confidential basis, other than through an application by such
			 person for a specific financial or other benefit, and is required to be kept
			 secret in order to prevent undue injury to the competitive position of such
			 person; or
						(iii)personnel or
			 medical data or similar data the disclosure of which would constitute a clearly
			 unwarranted invasion of personal privacy.
						(2)Notice of
			 withheld informationThe Director shall provide notice to the
			 public of each instance in which information has been withheld from disclosure
			 under paragraph (1), including a description of the information, and shall
			 provide an opportunity for the public to petition the Director to reconsider
			 the determination to withhold disclosure of the information.
				(c)Information
			 Obtained for Committees and MembersSubsection (a) of this
			 section shall apply to any information, data, estimates, and statistics
			 obtained at the request of any committee, joint committee, or Member except to
			 the extent that such committee, joint committee, or Member has instructed the
			 Director not to make such information, data, estimates, or statistics available
			 for public copying.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Office for each fiscal year such sums as
			 may be necessary to enable the Office to carry out its duties and functions.
			 Until sums are first appropriated pursuant to the preceding sentence, for a
			 period not to exceed 12 months following the effective date of this section,
			 the expenses of the Office shall be paid from the contingent fund of the
			 Senate, in accordance with the provisions of the paragraph relating to
			 contingent funds under the heading UNDER LEGISLATIVE in the Act
			 of October 2, 1888 (25 Stat. 546; 2 U.S.C. 68), and upon vouchers approved by
			 the Director.
		
